91 N.Y.2d 854 (1997)
691 N.E.2d 622
668 N.Y.S.2d 551
The People of the State of New York, Respondent,
v.
Dwight Brown, Appellant.
Court of Appeals of the State of New York.
Argued November 20, 1997.
Decided December 22, 1997.
Karen M. Kalikow, New York City, and Daniel L. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Hilary Hassler and Mark Dwyer of counsel), for respondent.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order affirmed. This appeal involves only mixed questions of law and fact. As there is support in the record for the Appellate Division's resolution of these questions, these issues are beyond this Court's further review.